Case 20-71637-pmb   Doc 11   Filed 12/17/20 Entered 12/17/20 15:10:59   Desc Main
                             Document     Page 1 of 9
Case 20-71637-pmb   Doc 11   Filed 12/17/20 Entered 12/17/20 15:10:59   Desc Main
                             Document     Page 2 of 9
Case 20-71637-pmb   Doc 11   Filed 12/17/20 Entered 12/17/20 15:10:59   Desc Main
                             Document     Page 3 of 9
Case 20-71637-pmb   Doc 11   Filed 12/17/20 Entered 12/17/20 15:10:59   Desc Main
                             Document     Page 4 of 9
Case 20-71637-pmb   Doc 11   Filed 12/17/20 Entered 12/17/20 15:10:59   Desc Main
                             Document     Page 5 of 9
Case 20-71637-pmb   Doc 11   Filed 12/17/20 Entered 12/17/20 15:10:59   Desc Main
                             Document     Page 6 of 9
Case 20-71637-pmb   Doc 11   Filed 12/17/20 Entered 12/17/20 15:10:59   Desc Main
                             Document     Page 7 of 9
Case 20-71637-pmb   Doc 11   Filed 12/17/20 Entered 12/17/20 15:10:59   Desc Main
                             Document     Page 8 of 9
Case 20-71637-pmb   Doc 11   Filed 12/17/20 Entered 12/17/20 15:10:59   Desc Main
                             Document     Page 9 of 9
